United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-1042
                         ___________________________

                                      Inez Hunter

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

      Ford Motor Company, in Dearborn MI; Citi Financial Auto, (“CFA”) a
corporation in Bedford, TX; Hastings Automotive Inc., (“HAI”), in Hastings, MN;
Dion Carpenter, an individual; Doug Ericksen, an individual; John Does, I through
X, sued in their individual and official capacities whose identities are not yet known

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                     Appeal from United States District Court
                    for the District of Minnesota - Minneapolis
                                   ____________

                               Submitted: May 2, 2016
                                 Filed: May 4, 2016
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and MURPHY, Circuit Judges.
                       ____________

PER CURIAM.
        Inez Hunter appeals after the District Court1 denied her motion for
postjudgment relief in this pro se action related to the purchase and financing of a car.
We conclude that the motion was properly denied. See Fed. R. Civ. P. 60(c) (time
limits for filing a motion under Rule 60 of the Federal Rules of Civil Procedure);
Superior Seafoods, Inc. v. Tyson Foods, Inc., 620 F.3d 873, 879 (8th Cir. 2010)
(denying a Rule 60(d)(3) motion filed five years after judgment because the litigant
was not without fault and the rule has an “equitable requirement that the party seeking
relief be free from negligence and fault”); SDDS, Inc. v. South Dakota (In re SDDS,
Inc.), 225 F.3d 970, 972 (8th Cir. 2000) (holding that a Rule 60(b) motion cannot “be
used to collaterally attack a final court of appeals’ ruling in lieu of a proper petition
for review in the United States Supreme Court”), cert. denied, 532 U.S. 1007 (2001).
Accordingly, we affirm.
                         ______________________________




      1
      The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota.

                                          -2-